ACCEPTED
                                                                                           12-15-00081-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      6/16/2015 5:56:46 AM
                                                                                             CATHY LUSK
                                                                                                    CLERK




                      IN THE COURT OF APPEALS           FILED IN
                                                  12th COURT OF APPEALS
                  TWELFTH SUPREME JUDICIAL DISTRICT TYLER, TEXAS
                                                                 6/16/2015 5:56:46 AM
JOSHUA PAUL CALHOUN                       §                           CATHY S. LUSK
                                          §                               Clerk
VS.                                       §                     NO. 12-15-00081-CR
                                          §
THE STATE OF TEXAS                        §



      APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

       The Appellant in the above captioned case, through the undersigned

Attorney, moves the Court for an extension of time in which to file the Appellant’s

brief. As grounds therefore, the Appellant shows the Court the following:

1.     The trial court: 173rd Judicial District Court of Henderson County, Texas

2.     The number and style of the case in the trial court: Cause Number A-21,464
       - The State of Texas vs. Joshua Paul Calhoun

3.     The offense for which the Appellant was convicted:         Evading Arrest
       with a Vehicle

4.     The punishment assessed: 15 years confinement in TDCJ-ID.

5.     The present deadline for filing the Appellant's brief: June 17, 2015

6.     The length of time requested for an extension: 60 days

7.     The number of extensions previously granted: None
8.    The facts relied upon to show good cause for the requested extension is set
      forth in the attached affidavit.

                                             Respectfully submitted,

                                             /s/ Leslie Poynter Dixon___________
                                             LESLIE POYNTER DIXON
                                             Attorney at Law
                                             P.O. Box 636
                                             Edgewood, Texas 75117
                                             Telephone: 903-896-7649
                                             Facsimile: 903-896-2349
                                             State Bar No. 08327050
                                             ATTORNEY FOR APPELLANT


                           CERTIFICATE OF SERVICE

      I do hereby certify that on June 15, 2015, a true copy of Appellant’s Motion

for Extension of Time to File Brief will be served on the following parties by U.S.

Mail or by e-service, if available.

APPELLANT:          JOSHUA PAUL CALHOUN
                    TDCJ-ID Number 1985495
                    Goodman Unit
                    349 Private Road 8430
                    Jasper, Texas 75951


ATTORNEY FOR THE STATE:

                    NANCY RUMAR
                    Assistant District Attorney
                    Henderson County, Texas
                    109 W. Corsicana Street, Suite 103
                    Athens, Texas 75751
                                                /s/ Leslie Poynter Dixon
                                                LESLIE POYNTER DIXON